Citation Nr: 0019867	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stress fracture 
of the left leg.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1989.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for a 
diagnosis of stress fracture of the left leg.

2.  There is no current diagnosis of stress fracture of the 
left leg.  No medical evidence or opinion has been presented 
which establishes a relationship between the veteran's 
current complaints of left leg pain and her inservice 
diagnosis of shin splints.

3.  The veteran's service medical records are negative for a 
diagnosis of a chronic psychiatric disorder.


4.  No medical evidence or opinion has been presented to 
establish a relationship between the veteran's current 
psychiatric disorder and her brief and remote active military 
service.

5.  The veteran was diagnosed with sinusitis while on active 
duty.  On recent VA examination a diagnosis of sinusitis was 
rendered, although clinical evidence was negative.

6.  No medical evidence or opinion has been presented to 
establish a relationship between the veteran's currently 
diagnosed sinusitis and her inservice diagnosis of sinusitis.

7.  The veteran was diagnosed with mechanical low back pain 
while on active duty.  She currently has a back disorder that 
has been variously diagnosed.

8.  No medical evidence or opinion has been presented to 
establish a relationship between the veteran's current back 
disorder and the inservice diagnosis of mechanical back pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for stress 
fracture of the left leg is not well grounded and is denied.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for depression 
is not well grounded and is denied.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for sinusitis 
is not well grounded and is denied.  38 U.S.C.A. § 5107 (West 
1991).


4.  The veteran's claim for service connection for a back 
disorder is not well grounded and is denied.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a stress fracture 
of the left leg.

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the 

evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a stress fracture of the leg.  It is apparent 
from the evidentiary record that the veteran has not met any 
of the three steps.  A review of her service medical records 
shows several instances of treatment for shin splints.  In 
December 1988 an annotation of "rule out stress fracture" 
was entered.  X-ray examination was normal.  In March 1989 an 
annotation of questionable stress fracture was entered, and 
it was noted that a bone scan would be conducted if the 
condition did not improve.  No further development was 
undertaken.  On separation examination the veteran gave a 
history of left shin stress fracture, but was found to be 
normal on clinical evaluation.  The record contains no final 
clinical diagnosis of stress fracture of the left leg, or any 
X-ray evidence that a stress fracture occurred during active 
service.

On VA examination in January 1998 the veteran gave a history 
of stress fracture of the left leg.  She complained of 
chronic pain and walked with a limp and with the aid of a 
cane.  She pointed to the site where she claimed her stress 
fracture occurred and there was some swelling.  It appeared 
to be more of a subcutaneous tissue mass rather than anything 
deep-seated, such as in the bone.  Diagnosis noted that there 
should be no residual stress fracture after nine years.  X-
ray examination was normal.  Private medical records also 
failed to show a current diagnosis of a stress fracture of 
the left leg.

At her personal hearing, conducted in March 1999, the veteran 
stated that she developed shin splints while running in basic 
training.  She stated that she was given crutches and her 
legs were wrapped.  She stated that the shin splints turned 
into a stress fracture, and that she was eventually exempted 
from running.  She stated that she began having shin splints 
again when she was put on a physical training program related 
to weight control.  


The veteran has not presented evidence which indicates that 
she has a current stress fracture of the left leg, or that 
her current left leg complaints are in any way related to her 
shin splints on active duty.  No competent medical evidence 
or opinion has been provided which indicates that the veteran 
had a stress fracture during active service that was 
confirmed by clinical testing, or that any current leg 
disorder is related to her active military service.


2.  Entitlement to service connection for depression.

As noted above, for a claim of service connection to be well 
grounded, there must be competent evidence of current 
disability, of the incurrence or aggravation of a disease or 
injury during service, and of a nexus between the inservice 
injury or disease and the current disability.

A review of the veteran's service medical records shows that 
she was taken to the emergency room on March 29, 1989, after 
she apparently tried to jump out a third floor window.  She 
was noted to be incoherent with a strong odor of alcohol on 
her breath.  Diagnosis was rule out suicidal gesture.  On 
mental status evaluation on May 15, 1989 the veteran was 
noted to have normal behavior, she was fully alert, fully 
oriented, her mood and affect were unremarkable, her thinking 
process was clear, thought content was normal, and she had 
good memory.  Separation examination shows her giving a 
history of weekly counseling in March and April 1989.  
Clinical evaluation was normal.  

Private medical records, dated in January 1997, show the 
veteran reporting treatment in service secondary to 
homesickness and depression.  She did not show any thought 
disorder and was not seen to be psychotic at the time of the 
interview.  She was well oriented to time and place.  She 
showed good attention and 

concentration and adequate short-term memory.  Summary and 
conclusions were that the veteran had a number of physical 
deficits and related depression.  Under Axis I she was 
diagnosed with adjustment disorder with depressed mood.

On VA examination, conducted in January 1998, the veteran 
gave a history of drinking too much and trying to jump out a 
window while on active duty.  She stated that she was sent to 
a psychiatrist who prescribed Elavil, although clinical 
records indicate she was prescribed Elavil, both inservice 
and presently, for her back disorder, not as psychiatric 
treatment.  She had current complaints of memory loss, 
irritability, tearfulness, sleep problems, and recurrent 
thoughts of death.

Mental status examination showed her mood was depressed, and 
affect was somewhat blunted.  There was no evidence of any 
thought disorder.  Insight and judgment were fair to poor.  
Test results showed she exaggerated symptoms.  Scores 
suggested a person with significant problems with thinking 
and concentration, marked by confusion, paranoia and 
ruminative worry.  Results suggested that she was 
experiencing significant anxiety, depression, possible 
psychotic episodes and social phobia.  She was preoccupied 
with her health status and physical problems to the extent 
that her interactions, conversations, and self image were 
largely influenced by a belief that she was handicapped by 
her poor health.

The examiner concluded that she was at serious risk for 
suicide and desperately needed treatment.  Her symptoms were 
consistent with multiple Axis I diagnoses including disorders 
of mood, anxiety, eating and possible psychotic and/or 
dissociative episodes.  The impression given was major 
depressive disorder and generalized anxiety disorder.

Private medical records, dated in June 1998, show the veteran 
had a restricted social life.  She reported that throughout 
her life she had been bothered by suicidal 

thoughts and there have been times when she attempted to kill 
herself on impulse.  Summary of psychological testing 
suggested she was hypersensitive, socially phobic, and 
suspicious of how others regard her.  She reported that she 
felt depressed much of the time and did not seem to derive 
much satisfaction from daily activities or her life 
situation.  Her thinking was generally intact and she was 
capable of most adult mental requirements.  Under Axis I the 
veteran was diagnosed with pain disorder associated with both 
psychological factors and a general medical condition, and 
dysthymic disorder.  

At her personal hearing, conducted in March 1999, the veteran 
stated that the whole time she was in Germany she was 
depressed.  She stated that the incident described as a 
suicide attempt in her medical records actually occurred when 
a friend tried to pull her in while she was sitting on a 
window sill and she almost fell out.  She stated that she had 
not tried to kill herself on that occasion, but that she was 
sent to counseling subsequent to that incident.  She reported 
that she went once or twice but did not remember details of 
treatment.  She stated that no diagnosis was entered.  She 
stated that she was discharged from the Army for failing to 
meet body fat standards, and that it was either that or get 
pregnant, or act crazy, in order to get out.  She stated that 
she didn't want to act crazy.

A review of the objective medical evidence of record 
indicates that the veteran has a current psychiatric 
disorder, variously diagnosed.  Service records show an 
indication that, while intoxicated, she attempted suicide or 
attempted a suicidal gesture, although at her hearing she 
denied this.  There is no nexus between the inservice 
incident and the current psychiatric disorder.  As there is 
no link, provided by competent medical evidence or opinion, 
between the inservice incident and the current disorder, the 
claim is not well grounded and must be denied.



3.  Entitlement to service connection for sinusitis.

A review of the veteran's service medical records shows that 
she was hospitalized from 23-25 February 1989 for complaints 
of cold, body aches, dizziness, and eyes hurting.  X-ray 
examination of the sinuses revealed mucosal thickening of the 
left and right maxillary antrum, left greater than right.  A 
diagnosis of sinusitis was entered.

Post service private medical records are negative for 
complaints of, treatment for, or further diagnosis of 
sinusitis until January 1998.  On VA examination in January 
1998 the veteran complained of long-standing headaches, 
occurring 2-3 times per day.  She stated that they are 
usually frontal, just to the right and behind the right eye.  
She stated she had a long history of sinus infection, and 
that it occurred during her entire stay in the military, but 
that she only uses over the counter nasal spray as treatment.  
She had no tenderness over the maxillary, ethmoid, or frontal 
sinuses.  X-ray examination showed normal sinuses.  As a 
diagnosis the examiner stated that the veteran had evidence 
of chronic sinusitis exhibited by frequent, almost daily 
sinus headaches, and post nasal drainage.

As noted above, for a claim of service connection to be well 
grounded, there must be competent evidence of a nexus between 
the inservice disease and the current disability.  That is, 
where an opinion is used to link the current disorder to a 
cause or symptoms during service, a competent opinion of a 
medical professional is required.  In this case, there is no 
evidence linking the inservice diagnosis of sinusitis and the 
current claimed disorder.  Service records show a diagnosis 
or sinusitis, and the most recent VA examination also noted a 
diagnosis of sinusitis, although clinical testing showed no 
objective evidence of disease.  There is, 

however, no evidence that links the current disorder to the 
inservice diagnosis.  As there is no nexus, the veteran's 
claim for service connection for sinusitis is not well 
grounded and must be denied.


4.  Entitlement to service connection for a back disorder.

A review of the veteran's service medical records shows the 
veteran was seen on several occasions during her one year of 
active service for complaints of low back pain.  On July 8, 
1988, she was seen complaining of low back pain.  Physical 
examination was negative.  The impression rendered was lower 
back strain.  She was seen again on December 12, 1988, 
complaining of back pain and shin splints.  On February 14, 
1989, she was seen as a follow-up for her back pain.  She was 
assessed with mechanical low back pain.  X-ray examination of 
the lumbar spine on March 8, 1989, was normal.  Subsequently, 
on March 27, 1989, she was seen to try and control her mild 
low back pain.  X-ray examination of the lumbar spine on 
April 10, 1989, was normal.  On May 9, 1989, she was seen for 
follow-up of her profile with recurrent backache.  The 
assessment rendered was low back pain, mechanical.  
Separation examination, dated May 15, 1989, shows the veteran 
evaluated with mechanical low back pain.

Private medical records from Dr. Cullen, dated from October 
1994 to June 1998, show the veteran first complaining of back 
pain in March 1995.  She was noted to be tender over her 
lower back.  She again complained of low back pain in August 
1995, reporting a sharp pain when coughing.  She was noted to 
be tender over her lower back on the left side, and she had a 
decreased range of motion.  Clinical records from December 
1995 through June 1998 show similar complaints and findings.  


The report of an examination by Dr. Cullen, dated in November 
1996, shows the veteran giving a history of back pain for at 
least ten years.  X-rays showed an early degenerative 
pattern.  MRI was also noted to show degenerative 
osteoarthritis.  On examination her range of motion was 
diminished.  Her right leg was noted to be slightly longer 
than the left.  The impression given was degenerative 
osteoarthritis of the lumbosacral spine.  An HLA-B-27 test 
was positive.  It was noted that this plus the clinical 
picture indicated ankylosis spondylitis.  It was suggested 
that she follow-up with a rheumatologist.  She was given 
Elavil.

Private records from Dr. Wrobel, dated from December 1995 to 
October 1996, show complaints of back pain.  An MRI in 
October 1996 was noted to show bulging discs with pressure on 
the nerve root at L4-5.

Private medical records from Dr. Grosflam, dated from January 
to March 1997, show a disagreement with Dr. Cullen's 
diagnosis of possible ankylosis spondylitis.  He indicated 
that he felt, after examination, that her disorder was more 
likely fibromyalgia with low back strain.

The report of a VA examination, conducted in January 1998, 
shows the veteran stating that while on active duty her back 
would go out and she had a lot of low back pain.  Examination 
showed moderate paravertebral muscle spasm of the lumbar 
spine bilaterally.  She was unable to do backward extension 
or lateral flexion to the right.  X-ray examination showed 
probable mild tri-level disc derangement.  A diagnosis of 
degenerative back condition was rendered.  

At her personal hearing, conducted in March 1999, the veteran 
stated that while in Germany her back went out.  She could 
not remember what she was doing at the time.  She described 
her current complaints and stated that she believes she has 
ankylosing spondylitis.  


As noted above, for a claim to be well grounded there must be 
a nexus, or link, provided by medical evidence or opinion.  
The record shows that the veteran was seen several times 
during her one year of active service for complaints of back 
pain and was given a diagnosis of mechanical back pain.  She 
currently has a back disorder that has been given several 
different diagnoses.  There is, however, no competent medical 
evidence or opinion that links her current disorder to her 
inservice complaints of low back pain.  She was discharged in 
June 1988.  Her first recorded post service complaints 
regarding back pain are from March 1995.  In the absence of 
medical evidence of a nexus between the inservice complaints 
and the current disorder the claim is not well grounded and 
must be denied.


5.  Conclusion.

Because no medical evidence has been presented or secured to 
establish a nexus, or link, between the current complaints of 
pain in the left leg, depression, sinusitis, and back 
disorders diagnosed years after service, with the inservice 
complaints, the Board concludes that these claims are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to his 
claim, including no duty to provide her with a 

medical examination.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete her application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, VA has 
complied with this obligation in the statement of the case 
issued in July 1998, the supplemental statement of the case 
issued in October 1999, and in this decision.  


ORDER

Entitlement to service connection for a stress fracture of 
the left leg is denied.  Entitlement to service connection 
for depression is denied.  Entitlement to service connection 
for sinusitis is denied.  Entitlement to service connection 
for a back disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

